Case 2:19-cv-08100-CCC-JBC Document 23 Filed 07/17/19 Page 1 of 2 PageID: 201
                                                               U.S. Department of Justice

                                                               United States Attorney
                                                               District of New Jersey
                                                               Civil Division

_____________________________________________________________________________________________________________________
CRAIG CARPENITO                                                401 Market Street, 4th Floor      Main: (856) 757-5412
UNITED STATES ATTORNEY                                         P.O. Box 2098                    Direct: (856) 757-5031
                                                               Camden, NJ 08101                  Fax: (856) 757-5416
Anne B. Taylor                                                 Anne.Taylor@usdoj.gov
Assistant United States Attorney
                                                               July 17, 2019
Via ECF
The Honorable Claire C. Cecchi
United States District Judge
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

          Re:        Kaetz v. United States et al., No. 2:19-cv-8100 (CCC) (JBC)

Dear Judge Cecchi:

       Plaintiff in this litigation filed suit seeking to hold, among others, the United
States, former President Barack Obama, and former Senator/Secretary of State
Hillary Clinton liable for a number of alleged violations of his constitutional rights.
Plaintiff also appears to have served his complaint on many of the individual states.
After my colleague AUSA Susan Millenky indicated via letter that an attorney
representing the State of Maine improperly entered his appearance for the United
States, ECF No. 9, Plaintiff filed another document indicating an intention to add
both AUSA Millenky and United States Attorney Craig Carpenito as defendants in
this action. ECF No. 16. For that reason, this case was reassigned to me.

       On May 21, 2019, I filed a letter on the docket regarding Plaintiff’s efforts to
service the complaint on the federal defendants. Subsequently, Plaintiff sent copies
of his pleadings to the United States Attorney’s Office via registered mail. ECF No.
22. Now that service is complete, I write to advise the Court that, consistent with
its Order of April 16, 2019, ECF No. 8, the federal defendants will refrain from
responding to the Complaint “until a further order of the court is entered that
establishes a deadline for the filing of such pleadings.” Id.

          I thank the Court for its attention to this matter.

                                                               Respectfully submitted,

                                                               CRAIG CARPENITO
                                                               United States Attorney

                                                               /s/ Anne B. Taylor
                                                               By: ANNE B. TAYLOR
                                                               Assistant U.S. Attorney
Case 2:19-cv-08100-CCC-JBC Document 23 Filed 07/17/19 Page 2 of 2 PageID: 202



Cc, via first class mail: William Kaetz, plaintiff pro se




                                            2
